Title: To Benjamin Franklin from William Carmichael, 14 February 1784
From: Carmichael, William
To: Franklin, Benjamin


          
            Dear Sir
            Madrid 14th Feby 1784
          
          I had the honor to address your Excellency the 2d of this month by Post; Mr Barry a gentleman recommended to me by Mr Adams affords me an occasion of forwarding to you two publications which the Ct de Campomanes and the Abbe Gavarra desired me to present to you in their Names— I am still without news from America; this & other disagreable circumstances of a private nature prey upon my Spirits & make me desirous to quit the Country & the carreer in which I am in at present— The court seems to think that We are not very desirous to form a Treaty with this Nation— Perhaps their opinion originates from a recollection of their past conduct with respect to us— My principal business is to conciliate good will & weaken or remove prejudice— Bills from Congress come to hand from time to time— Some of which Mr Morris has advised me of— The Others I am at a loss what to do with, but having no instructions to the Contrary, I cannot refuse accepting

them—I should be glad to know your Sentiments thereon— I see by the Dutch Papers that Mr Adams is returned to Holland, pray Doth Mr Jay remain in England? I meant to have sent him some Accts & papers by Mr Barry, but cannot get the business finally closed as I expected owing to my bad State of health, which has confined me to the house in a great measure for more than a fortnight past. With the proper compliments to all who may do me the honor to remember me I have the honor to be With the highest respect & regard Your Excellencys Most Obedt. & Humble Sert.
          
            Wm. Carmichael
          
        